Citation Nr: 1703464	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  08-24 692	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas
 
 
THE ISSUE
 
Entitlement to a disability rating in excess of 30 percent for hypothyroidism.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
Paul Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1992 to January 1997. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Thereafter, in November 2008, the Veteran testified before a Decision Review Officer at the RO. A transcript of that hearing is of record. 
 
In April 2014, the Board denied the Veteran's claim. The appellant appealed, and in a November 2014 order, the United States Court of Appeals for Veterans Claims granted a Joint Motion for Remand. 
 
In September 2015 the Board remanded the issue for further evidentiary development. The case has now been returned to the Board for further appellate action. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran contends that a disability rating higher than 30 percent is warranted for her service-connected hypothyroidism. 
 
The relevant criteria for a rating higher than 30 percent are codified at 38 C.F.R. § 4.119, Diagnostic Code 7903 (2016). A 60 percent rating is warranted where the veteran exhibits muscular weakness, mental disturbance, and weight gain. A 100 percent rating is warranted where there is cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 
 
The Board finds that critical issues with regard to the nature and etiology of the Veteran's alleged symptoms of mental disturbance remain unsettled. In this regard, in September 2015 the Board referred a claim to reopen the issue of entitlement to service connection for an acquired psychiatric disorder. The AOJ has not yet adjudicated that issue.
 
On further review of the instant claim the Board finds that the issue of entitlement to an increased rating for hypothyroidism is inextricably intertwined with the issue of entitlement to service connection for an acquired psychiatric disorder. Issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Here, the nature any diagnosed acquired psychiatric disorder may overlap with the criteria for an increased rating for hypothyroidism, to include "mental disturbance," which is specified as part of the criteria for both the 60 and 100 percent ratings.  Therefore, further development by the RO with regard to the issue of entitlement to service connection for an acquired psychiatric disorder is likely to bear significantly on the Veteran's claim for an increased rating for hypothyroidism. Additionally, due to the overlapping criteria of the separate issues, the Board finds that adjudication of the claim on appeal at this time risks "pyramiding," which is prohibited by VA regulations. 38 C.F.R. § 4.14 (2016) (pyramiding occurs when the same disability or manifestation is evaluated under different diagnostic codes). For these reasons, the Veteran's claim of entitlement to an increased rating for hypothyroidism is inextricably intertwined with her claim of entitlement to service connection for an acquired psychiatric disorder and therefore remand is warranted.  Harris, 1 Vet. App. at 183.

A remand is also necessary to obtain additional development with regard to the two VA examinations performed in January 2016. In the September 2015 remand, the Board ordered examinations with regard to the Veteran's hypothyroidism and any psychiatric pathology.  A review of the January 2016 thyroid examination reveals no mention of either the presence or absence of several symptoms fundamental to the VA rating criteria for hypothyroidism, to specifically include discussion of the Veteran's lay reports of muscle weakness or cold intolerance. See 38 C.F.R. 4.119, Diagnostic Code 7903. Further, although the thyroid examiner notes that the Veteran reported weight gain, he opined that such symptom is less likely than not related to her hypothyroidism because the claimant's medication protocol had sufficiently normalized her thyroid hormone lab results. However, the thyroid examiner failed to reconcile his opinion with the May 2009 opinion that related the Veteran's symptoms, to include weight gain, cold intolerance, fatigability, constipation and muscle weakness, with her hypothyroidism. As such the thyroid examiner failed to fully address the Veteran's medical history, rendering such examination inadequate for adjudication on the merits. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 
 
With regard to the January 2016 mental disorders examination, the examiner did not provide a sufficiently clear opinion addressing the extent to which the Veteran's psychiatric disabilities constitute "mental disturbances" associated with her hypothyroidism as opposed to any diagnosed acquired mental disabilities. As such, the January 2016 mental disorders examination is not adequate for review on the merits, and remand is warranted. 
 
Accordingly, the case is REMANDED for the following action:
 
1. Request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for her hypothyroidism and/or acquired psychiatric disorders since 2008 which has not been previously submitted. After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.
 
2. The appellant should be invited to submit any evidence that may corroborate her allegations of symptomology consistent with an increased rating.  In particular she is invited to submit medical opinion evidence showing that she has symptoms of muscular weakness, mental disturbance, weight gain, cold intolerance, cardiovascular involvement, bradycardia or sleepiness, and whether and to what extent those symptoms are at least as likely as not associated with her hypothyroidism. 
 
3. After completing the development above, the Veteran's entire VBMS electronic claims file should be furnished to the same VA physician who conducted the January 2016 thyroid examination or to another similarly qualified physician, should that examiner prove unavailable. The examiner must review the Veteran's entire VBMS electronic claims file, to include the May 2009 VA endocrine examination and the January 2016 mental disorders examination. A notation to the effect that this record review took place must be included in the report of the examiner. The examiner must then provide an addendum opinion based on the results of the January 2016 thyroid examination and his/her review of the Veteran's entire VBMS electronic claims file, which addresses the following questions:
  
(a) Is it at least as likely as not that the Veteran's reported muscle weakness is associated with hypothyroidism? 
 
(b) Is it at least as likely as not that cold intolerance is associated with hypothyroidism? 
 
(c) Since her initial claim in July 1998, has any demonstrated weight gain been at least as likely as not associated with her hypothyroidism?
 
The Veteran's lay statements and the opinion of the May 2009 VA endocrine examiner should be specifically addressed with regard to each question.  A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file. In addition, the examiner must specify in his/her report that the Veteran's Virtual VA and VBMS electronic records have been reviewed.
 
4. After the completion of the aforementioned thyroid addendum opinion, the Veteran's entire VBMS electronic claims file should be furnished to the same VA physician who conducted the January 2016 mental disorders examination, or to another similarly qualified physician, should that examiner prove unavailable. The examiner must review the Veteran's entire VBMS electronic claims file, to include the January 2016 thyroid examination and addendum opinion to the January 2016 thyroid examination. A notation to the effect that this record review took place must be included in the report of the examiner. The examiner must then provide an addendum opinion which based on the results of the January 2016 mental disorders examination and his/her review of the Veteran's entire VBMS electronic claims file, specifically addresses the following: 
 
(a) Opine whether it is at least as likely as not the Veteran's psychiatric symptoms or disorders constitute "mental disturbances" due to her service connected hypothyroidism.
 
(b) Please clearly state the extent to which any diagnosed mental disturbance is at least as likely as not associated with the Veteran's hypothyroidism.
 
(c) Separate any and all psychiatric symptoms and manifestations with regard to any diagnosed disorder, regardless whether it be an acquired psychiatric disorder or otherwise.  That is what symptoms are due to an acquired psychiatric disorder, and what symptoms are due to hypothyroidism.  If the examiner cannot separate or speak to the etiology of a specific symptom, the examiner is asked to explicitly note such in the report. 
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file. 
 
5. The AOJ must then review the aforementioned reports to ensure that they are in COMPLETE compliance with the directives of this REMAND, and that the examiners have documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.
 
6. After the development requested has been completed, conduct any further development indicated. Ensure that the examiner documented his/her consideration of all relevant records in Virtual VA or VBMS and is in compliance with the directives of this remand. If any report is deficient in any manner, implement corrective procedures at once.
 
7. After undertaking any other development deemed appropriate, readjudicate the issue on appeal as well as the claim of entitlement to service connection for an acquired psychiatric disorder. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




